UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2532



LISA MURRAY,

                                              Plaintiff - Appellant,

          versus


SOL Z. ROSEN,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-476-A)


Submitted:   June 21, 2004                 Decided:   July 28, 2004


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa Murray, Appellant Pro Se. Sol Z. Rosen, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lisa Murray appeals the district court’s order granting

summary judgment to her former attorney in her malpractice action

against him.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      See Murray v. Rosen, No. CA-03-476-A (E.D. Va.

filed Nov. 25, 2003 & entered Nov. 26, 2003).

           To the extent that Murray appeals the district court’s

order for the reasons as stated from the bench on November 14,

2003, the record does not contain a transcript of that hearing.           An

appellant has the burden of including in the record on appeal a

transcript of all parts of the proceedings material to the issues

raised on appeal.      See Fed. R. App. P. 10(b); 4th Cir. R. 10(c).

An appellant proceeding on appeal in forma pauperis is entitled to

transcripts at government expense only in certain circumstances.

28 U.S.C. § 753(f) (2000).       By failing to produce a transcript or

to   qualify   for   the   production   of   a   transcript   at   government

expense, Murray has waived review of the issues on appeal that

depend upon the transcript to show error.           See Powell v. Estelle,

959 F.2d 22, 26 (5th Cir. 1992); Keller v. Prince George’s County,

827 F.2d 952, 954 n.1 (4th Cir. 1987).           As no error appears on the

record before us and because Murray does not present a substantial

question on appeal under 28 U.S.C. § 753(f), we find that she does

not qualify for production of a transcript at government expense.


                                   - 2 -
We deny Rosen’s motion to strike Murray’s informal brief and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -